DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/22 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 10 limitation “wherein the first far infrared temperature sensor is mounted in a first corner of the top chamber and is disposed angled along a line pointing from the first corner to a center portion of the wafer plane plate” and “wherein the second far infrared temperature sensor is mounted in a second corner of the bottom chamber and is disposed angled along a line pointing from the second corner to a center portion of the wafer plane plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13 & 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitations “wherein the first far infrared temperature sensor is mounted in a first corner of the top chamber and is disposed angled along a line pointing from the first corner to a center portion of the wafer plane plate” and “wherein the second far infrared temperature sensor is mounted in a second corner of the bottom chamber and is disposed angled along a line pointing from the second corner to a center portion of the wafer plane plate”. There is insufficient support for said limitations (note bolded portion) in the claim. The applicant alludes to Para [0075-0076] and Fig. 13 for support; however, said paragraphs are silent on the above structural features. The temperature sensors 152 & 154 appear to be outside the top and bottom chambers and angled along lines pointing away from the substrate 60 towards the corners, contrary to said limitations. It appears that the applicant intends to combine the embodiments in Fig. 16 and Fig. 22 in one device without providing support in the disclosure.
Claims 13 & 21-28 are rejected based on the dependency from claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 & 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “wherein the first far infrared temperature sensor is mounted in a first corner of the top chamber and is disposed angled along a line pointing from the first corner to a center portion of the wafer plane plate” and “wherein the second far infrared temperature sensor is mounted in a second corner of the bottom chamber and is disposed angled along a line pointing from the second corner to a center portion of the wafer plane plate”. Said limitations are ambiguous as they don’t seem to depict the device shown in Fig. 13, where applicant cites support. Further, it is unclear if the limitation (noted bolded portions) are combinable in one device as the disclosure lacks such support (see 112(a) rejection above). Correction/clarification is required.
Claim 10 recites the limitation “a millisecond anneal system” in lines 4 and 14. It is unclear if said limitation refers to “a millisecond anneal system” in lines 1-2 or different feature.
Claim 10 recites the limitation “the infrared temperature sensor” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a substrate” in line 14. It is unclear if said limitation refers to “a substrate” in line 4 or different feature.
Correction/clarification is required.
Claims 13 & 21-28 are rejected based on the dependency from claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 10, 13 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cibere et al (US PUB. 2013/0306871) in view of Ji et al. (US PUB. 2015/0181649), Bollinger et al. (US Patent 6,467,297) and Koelmel et al. (US PUB. 2010/0074604).
Regarding claim 10, Cibere teaches a temperature measurement system for a millisecond anneal system 100, the system comprising: 
a temperature measurement system for a millisecond anneal system 100, the system comprising: 
a first far infrared temperature sensor 102 configured to obtain one or more temperature measurements of a substrate in a millisecond anneal system 100, the millisecond anneal system 100 comprising a processing chamber having 130 a wafer plane plate 140, the wafer plane plate 140 dividing the processing chamber 130 into a top chamber and a bottom chamber (note the top and bottom chambers in Fig. 1), and 
a processing circuit 10 configured to process measurements from the temperature sensor to determine a temperature of the substrate.
Cibere is silent on wherein the first far infrared temperature sensor is mounted in a first corner of the top chamber and is disposed angled along a line pointing from the first corner to a center portion of the wafer plane plate, wherein the far infrared temperature sensor comprises a pyrometer associated with a spectral range of about 8 um to about 14 um, the pyrometer being configured to obtain temperature measurements of the substrate at temperatures below 450 °C; and a second far infrared temperature sensor configured to obtain one or more temperature measurements of a substrate in a millisecond anneal system at process temperatures of less than about 450 °C, wherein the second far infrared temperature sensor is mounted in a second corner of the bottom chamber and is disposed angled along a line pointing from the second corner to a center portion of the wafer plane plate.
The Examiner understands that infrared temperature sensors are widely used in detecting and measuring temperature within certain defined field of view or distances. For instance, Ji teaches a first far infrared temperature sensor 600 (pyrometer) mounted in a top chamber and a second far infrared temperature sensor 500 (pyrometer) mounted at a bottom chamber. Bollinger teaches in column 9 and lines 43-46 the use of remote/far infrared temperature sensor within a processing chamber to measure process temperatures less than 450 0C (column 10, lines 32-40 & 55-57). As such, said claim feature would have been obvious and within the routine skill in the art.
Cibere, Ji and Bollinger are silent on wherein the far infrared temperature sensor comprises a spectral range of about 8 um to about 14 um, the pyrometer being configured to obtain temperature measurements of the substrate at temperatures below 450 °C. The Examiner understands that said claim feature would have been obvious within a process chamber of a semiconductor manufacturing apparatus. For instance, Koelmel teaches wherein a temperature sensor comprises a pyrometer associated with a spectral range of about above 5.5 micron that meets the claim range of 8 pm to about 14 m, the pyrometer being configured to obtain temperature measurements of the substrate at temperatures below 450 °C (see Para [0055]). As such, a Pyrometer meeting the claim range would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 10, wherein the first far infrared temperature sensor is unobstructed by a water window of the millisecond anneal system (Bollinger’s infrared temperature sensor employed in Cibere’s device (Fig. 1) would be unobstructed by a water window of the millisecond anneal system).  
Regarding claim 21, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 10, wherein a water window is disposed between the first far infrared temperature sensor and the wafer plane plate (Cibere’s Fig. 1, Ji’s Fig. 3 and respective texts).  
Regarding claim 22, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 10, wherein a water window is disposed between the second far infrared temperature sensor and the wafer plane plate (Cibere’s Fig. 1, Ji’s Fig. 3 and respective texts).    
Regarding claim 23, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 10, comprising a diagnostic flash and a reference temperature sensor configured to measure a diagnostic temperature measurement based on the diagnostic flash (Cibere’s Fig. 1, Ji’s Fig. 3 and respective texts).  
Regarding claim 21, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 23, wherein the processing circuit is configured to utilize the diagnostic temperature measurement for emissivity compensation for the first far infrared temperature sensor and/or the second far infrared temperature sensor (Cibere’s Fig. 1, Ji’s Fig. 3 and respective texts).    
Regarding claim 25, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 10, comprising one or more temperature sensors configured to obtain temperature measurements of the wafer plane plate (Cibere’s Fig. 1, Ji’s Fig. 3 and respective texts).    
Regarding claim 26, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 25, wherein the processing circuit is configured to utilize the temperature measurements of the wafer plane plate to determine the temperature of the substrate (Cibere’s Fig. 1, Ji’s Fig. 3 and respective texts). 
Regarding claim 27, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 10, comprising edge reflectors disposed on the wafer plane plate (Cibere’s Fig. 1, Ji’s Fig. 3 and respective texts).     
Regarding claim 28, the combination of Cibere, Ji, Bollinger and Koelmel teaches the temperature measurement system of claim 27, wherein the processing circuit is configured to modify a reflectance of the edge reflectors based on the temperature of the substrate (Cibere’s Fig. 1, Ji’s Fig. 3 and respective texts).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 13 & 21-28 have been considered but are moot in view of new grounds of rejection. As best understood, the Examiner applied the above prior art to meet the claim features. The claim needs correction/amendment so that the claim can be mapped to a specific embodiment, preferably a specific drawing, to overcome 112 issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894